Filed 7/14/22
                              CERTIFIED FOR PUBLICATION




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                              THIRD APPELLATE DISTRICT
                                        (Sacramento)
                                              ----



 THE PEOPLE,                                                        C094048

                  Plaintiff and Respondent,               (Super. Ct. No. 19FE019828)

          v.

 LAURA MARIE SHELLY,

                  Defendant and Appellant.




      APPEAL from a judgment of the Superior Court of Sacramento County, Richard
K. Sueyoshi, Judge. Reversed in part and affirmed in part.

      William G. Holzer, under appointment by the Court of Appeal, for Defendant and
Appellant.

      Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Eric L. Christoffersen and
Chung Mi Choi, Deputy Attorneys General, for Plaintiff and Respondent.




                                               1
       Defendant Laura Marie Shelly pled no contest to one count of embezzlement by
an employee. Pursuant to the negotiated plea, the trial court imposed a five-year term of
felony probation. The court also ordered defendant to pay $72,972.47 in restitution. In
this appeal, she argues the length of her probation must be reduced in light of Assembly
Bill No. 1950 (2019-2020 Reg. Sess.) (Assembly Bill 1950), which reduced the
maximum length of felony probation to two or three years. She also argues the amount
of restitution must be reduced by $5,816.25.
       We agree, and the People concede, that Assembly Bill 1950 applies retroactively
and entitles defendant to have the length of her probation reduced. The question is
whether the People are then entitled to withdraw from the plea agreement. As explained
below, we hold they are not. We also reduce the restitution order by $1,000.1
                 FACTUAL AND PROCEDURAL BACKGROUND
       Defendant was charged with one count of embezzlement by an employee (Pen.
Code, § 508) and one count of unlawful use of personal identification information (Pen.
Code, § 530.5, subd. (a).)2 In exchange for her plea of no contest to the embezzlement
count, the prosecution agreed to dismiss the other count. As part of the plea agreement,
she stipulated to the following factual basis: She was employed as a bookkeeper by
Norwood Construction Services, and that in her role as an employee, she committed a
felony by forging her boss’s signature on several checks and cashing them for personal
use.
       On January 21, 2020, and per the parties’ plea agreement, the court imposed a
five-year term of felony probation, and 365 days in the county jail (alternative custody
program) with one day of custody credit.




1      This case was fully briefed and assigned to this panel on March 30, 2022.
2      Further undesignated statutory references are to the Penal Code.

                                               2
       On May 3, 2021, following a restitution hearing, defendant was ordered to pay
$72,972.47 to the victim.
       Defendant filed a notice of appeal on May 6, 2021, challenging both the length of
her probation and the amount of the restitution order.3 As noted above, she argues (1) the
length of her probation must be reduced to three years in light of Assembly Bill 1950,
and (2) the amount of restitution must be reduced by $5,816.25.
                                     DISCUSSION
                                             I
                                   Assembly Bill 1950
       Assembly Bill 1950 (Stats. 2020, ch. 328) took effect on January 1, 2021. It
generally limits felony probation to a maximum of two years. (§ 1203.1, subd. (a).)
There is an exception for felony convictions for, among other things, section 503
(embezzlement) if the total value of the property taken exceeds $25,000, in which case
probation is limited to a maximum of three years.4 (§ 1203.1, former subd. (m)(2).)
       Defendant argues that Assembly Bill 1950 is retroactive and requires that her
probation term be reduced to comply with its new limits. The People agree. Both parties
also agree that, under Assembly Bill 1950, the maximum period of defendant’s probation
is now three years because she pled no contest to embezzlement by an employee and the
total value of the property taken exceeded $25,000, as evidenced by the restitution order,
which included over $27,000 in forged checks.



3      Although defendant did not obtain a certificate of probable cause, we agree she did
not need one because she does not challenge the validity of her plea, but rather presents a
postplea claim “seek[ing] relief because the law subsequently changed to [her] potential
benefit.” (See People v. Stamps (2020) 9 Cal.5th 685, 698 (Stamps).)
4       There are other exceptions that are not applicable here. (§ 1203.1, former subd.
(m).) Effective January 1, 2022, these exceptions have been renumbered to subdivision
(l) of section 1203.1. (Assem. Bill No. 177 (Reg. Sess. 2021-2022) Stats. 2021, ch. 257,
§ 22.)

                                            3
       Initially, we must determine whether Assembly Bill 1950 operates retroactively.
We find that it does. All appellate courts that have considered the issue (including this
one) have held that Assembly Bill 1950’s new limit on probation is ameliorative and,
therefore, applies retroactively to cases that are not yet final on appeal. (See People v.
Flores (2022) 77 Cal.App.5th 420, 431-432 [listing cases], review granted June 22, 2022,
S274561 (Flores); see also, e.g., People v. Scarano (2022) 74 Cal.App.5th 993, review
granted June 1, 2022, S273830 (Scarano); People v. Schulz (2021) 66 Cal.App.5th 887;
People v. Lord (2021) 64 Cal.App.5th 241; People v. Sims (2021) 59 Cal.App.5th 943
(Sims); People v. Quinn (2021) 59 Cal.App.5th 874 (Quinn); People v. Stewart (2021)
62 Cal.App.5th 1065, review granted June 30, 2021, cause transferred Apr. 20, 2022,
S268787 (Stewart).)5 Based on this unbroken line of authority, the parties agree that
Assembly Bill 1950 applies retroactively, and we do too.
                                             II
                                      Proper Remedy
       The main question raised by this appeal is: What is the proper remedy in light of
the fact that defendant’s sentence was imposed as part of a plea agreement? The answer




5      On April 20, 2022, the Supreme Court transferred Stewart back to the Court of
Appeal with directions to vacate the decision and reconsider the cause in light of Senate
Bill No. 483 (2021-2022 Reg. Sess.), and ordered that the Court of Appeal decision “has
no binding or precedential effect, and may be cited for potentially persuasive value only.
(Cal. Rules of Court, rule 8.1115(e)(3).” That same day, the Supreme Court issued the
same order in People v. France (2020) 58 Cal.App.5th 714, review granted February 24,
2021, cause transferred April 20, 2022, S266771 (France), and People v. Andahl (2021)
62 Cal.App.5th 203, review granted June 16, 2021, cause transferred April 20, 2022,
S268336 (Andahl). Although we cite Stewart, France, and Andahl throughout this
opinion, we do so for their persuasive value only. The issue in Stewart was whether the
Stamps remedy applies to Assembly Bill 1950; Stewart held the answer is no. The issue
in France and Andahl was whether the Stamps remedy applies to Senate Bill No. 136
(2019-2020 Reg. Sess.), which eliminated most prior prison term enhancements; both
cases held the answer is no.

                                              4
to this question has not generated the same unanimity as the question of whether
Assembly Bill 1950 operates retroactively. At least two potential answers have emerged
among California’s appellate courts.
       Three appellate courts have found that a defendant is entitled to have the length of
his or her probation reduced to comply with Assembly Bill 1950’s new limits—full stop.
(Stewart, supra, 62 Cal.App.5th 1065; People v. Butler (2022) 75 Cal.App.5th 216,
review granted June 1, 2022, S273773 (Butler); Flores, supra, 77 Cal.App.5th 420, rev.
granted.)
       Citing our Supreme Court’s recent decision in Stamps, supra, 9 Cal.5th 685, two
of our colleagues in Scarano, supra, 74 Cal.App.5th 993, review granted, recently held
that although a defendant is entitled to have the length of his or her probation reduced,
the People must then be given the opportunity to either accept the reduction or withdraw
from the plea agreement and the trial court must be given the opportunity to withdraw its
prior approval of the plea agreement. (Scarano, at pp. 1005-1006.) This remedy, i.e.,
allowing the People or the court to withdraw consent to a plea agreement when
legislation subsequently ameliorates part of the agreed-upon sentence, is often referred to
as the Stamps remedy or the Stamps remand procedure. In addition to finding the Stamps
remedy is required, the Scarano court also held there is no sentencing cap if the People or
the court withdraw their consent to the original plea agreement. (Id. at pp. 1014-1018.)
       Defendant argues we must simply reduce the length of her probation to three years
while leaving the rest of the plea agreement intact—which is the result reached in
Stewart, Butler, and Flores. The People argue they must be given the opportunity to
either accept the reduced probation term or withdraw from the plea agreement “if the
reduced probation term is found to have deprived the People of the benefit of their
bargain,”—which is similar, albeit not identical, to the result reached in Scarano. We
agree with defendant and disagree with the People for two reasons. First, we find
reducing defendant’s probation term would not deprive the People of the benefit of their



                                             5
bargain, and they are thus not entitled to withdraw from the plea agreement. Second, we
find that Stamps is distinguishable and requiring the Stamps remedy here would
undermine the Legislature’s intent in enacting Assembly Bill 1950.
       A.     Application of Assembly Bill 1950 Will Not Deprive the People of the
              Benefit of Their Bargain
       As noted above, the People contend they “must be allowed an opportunity to
withdraw from the agreement if the reduced probation term is found to have deprived the
People of the benefit of their bargain.” (Italics added.) The italicized language comes
largely from our Supreme Court’s decision in People v. Collins (1978) 21 Cal.3d 208
(Collins). We find Collins is instructive.
       The defendant in Collins was charged with 15 separate felony counts, including
burglary, attempted burglary, forcible rape, assault with intent to commit rape, and
forcible oral copulation. Pursuant to a plea bargain, he agreed to plead guilty to one
count of oral copulation, and in return, the prosecutor agreed to strike the allegation that
the crime was committed by means of force and to dismiss the 14 remaining counts.
(Collins, supra, 21 Cal.3d at p. 211.) Prior to sentencing, the Legislature decriminalized
nonforcible oral copulation, which was the only crime to which the defendant had pled
guilty. The trial court nonetheless sentenced the defendant to state prison. The defendant
appealed, arguing the trial court erred in imposing a sentence because the conduct to
which he pled guilty was no longer punishable at the time of sentencing. (Id. at pp. 211-
212.) Our Supreme Court agreed and reversed the conviction because “[a] conviction
cannot stand on appeal when it rests upon conduct that is no longer sanctioned.” (Id. at
p. 213.)
       As relevant here, the Supreme Court also held the People must be permitted to
revive one or more of the dismissed counts because the change in law had deprived them
of the benefit of the plea bargain. “ ‘The process of plea bargaining . . . contemplates an
agreement negotiated by the People and the defendant and approved by the court. . . .

                                              6
Pursuant to this procedure the defendant agrees to plead guilty in order to obtain a
reciprocal benefit, generally consisting of a less severe punishment than that which could
result if he were convicted of all offenses charged.’ [¶] Critical to plea bargaining is the
concept of reciprocal benefits. When either the prosecution or the defendant is deprived
of benefits for which it has bargained, corresponding relief will lie from concessions
made.” (Collins, supra, 21 Cal.3d at p. 214, italics added.) “The question to be decided
. . . is whether the prosecution has been deprived of the benefit of its bargain by the relief
granted herein. We conclude that it has and hence the dismissed counts may be restored.
[¶] The state, in entering a plea bargain, generally contemplates a certain ultimate result;
integral to its bargain is the defendant’s vulnerability to a term of punishment. . . .
[citation] . . . When a defendant gains total relief from his vulnerability to sentence, the
state is substantially deprived of the benefits for which it agreed to enter the bargain.
Whether the defendant formally seeks to withdraw his guilty plea or not is immaterial; it
is his escape from vulnerability to sentence that fundamentally alters the character of the
bargain. [¶] Defendant seeks to gain relief from the sentence imposed but otherwise
leave the plea bargain intact. This is bounty in excess of that to which he is entitled. The
intervening act of the Legislature in decriminalizing the conduct for which he was
convicted justifies a reversal of defendant’s conviction and a direction that his conduct
may not support further criminal proceedings on that subject; but it also destroys a
fundamental assumption underlying the plea bargain—that defendant would be
vulnerable to a term of imprisonment. The state may therefore seek to reestablish
defendant’s vulnerability by reviving the counts dismissed.” (Collins, supra, 21 Cal.3d at
pp. 214-215, italics added.) In a more recent case, our Supreme Court explained that
Collins involved a change in law that “eviscerated the judgment and the underlying plea
bargain entirely.” (Harris v. Superior Court (2016) 1 Cal.5th 984, 993.)
       This case is factually different because it involves a change in law that reduces the
length of probation rather than a change in law that decriminalizes certain conduct

                                               7
entirely. Nonetheless, we find persuasive the Supreme Court’s framing of the issue as
whether the change in law has deprived either party of the benefit for which it had
bargained or has eviscerated the plea agreement entirely. If the answer is yes, then
Collins teaches that “corresponding relief will lie from concessions made.” (Collins,
supra, 21 Cal.3d at p. 214.) By implication, however, if the answer is no, then
corresponding relief will not lie.
       In exchange for defendant’s plea of no contest to the embezzlement count, the
People agreed to dismiss the other count and to a term of five years of probation with 365
days in jail. To paraphrase Collins, a “fundamental assumption” underlying the parties’
plea agreement was that defendant “would be vulnerable to a term of [probation],” and
Assembly Bill 1950 has not destroyed that assumption. (Collins, supra, 21 Cal.3d at
p. 215.) Defendant remains vulnerable to and will serve the maximum term of probation
allowed by law, which is precisely what the People bargained for. All of the conditions
of probation imposed by the trial court remain in place. Moreover, the 365-day jail term
is unaffected by Assembly Bill 1950 and remains in place as well. Defendant thus has
not “gain[ed] total relief from [her] vulnerability to sentence,” (Collins, at p. 215), and
Assembly Bill 1950 has not “eviscerated the . . . underlying plea bargain entirely,”
(Harris v. Superior Court, supra, 1 Cal.5th at p. 993). As a result, we find the People
have not been substantially deprived of the benefit of the plea agreement, and under
Collins, they are not entitled to withdraw from it. (Collins, at p. 215.)
       One other aspect of Collins deserves mention. Although the Supreme Court held
the prosecution was entitled to withdraw from the plea agreement, it held “the defendant
is also entitled to the benefit of his bargain. This is not a case in which the defendant has
repudiated the bargain by attacking his guilty plea; he attacks only the judgment, and
does so on the basis of external events—the repeal and reenactment of section 288a—that
have rendered the judgment insupportable. This court has long recognized that the state
has no interest in preserving erroneous judgments [citation] . . . . Here external events

                                              8
and not defendant’s repudiation undermined this plea bargaining agreement.
Accordingly, we must fashion a remedy that restores to the state the benefits for which it
bargained without depriving defendant of the bargain to which he remains entitled. [¶]
This may best be effected by permitting the state to revive one or more of the dismissed
counts, but limiting defendant’s potential sentence” to that which the plea agreement had
subjected him. (Collins, supra, 21 Cal.3d at p. 216, fn. omitted.) The court explained
that limiting the defendant’s potential sentence was “based on principles of double
jeopardy,” and was necessary in order “to preclude vindictiveness and more generally to
avoid penalizing a defendant for pursuing a successful appeal.” (Ibid.) “[A] defendant
should not be penalized for properly invoking [his right] to overturn his erroneous
conviction and sentence by being rendered vulnerable to punishment more severe than
under his plea bargain.” (Id. at p. 217.)
       We find this holding is equally applicable here. Defendant has not repudiated the
plea agreement by attacking her plea; instead, she attacks only the sentence imposed and
she does so on the basis of external events—the enactment of Assembly Bill 1950—that
have rendered the sentence insupportable. If the People decide three years of probation is
insufficient and are permitted to withdraw from the plea agreement, the only other
alternative becomes a period of incarceration longer than the agreed-upon 365 days.
Such a result would run afoul of Collins. As Collins teaches, defendant should not be
penalized for invoking her right to seek a probation term that complies with Assembly
Bill 1950 by being rendered vulnerable to a punishment more severe than what the parties
found acceptable under her plea agreement. We note that Flores reached a similar
conclusion. (See Flores, supra, 77 Cal.App.5th at p. 451, rev. granted [“As a practical
matter, given defendant’s entitlement to the reduction of his probation term and the
limitation in Collins precluding any punishment greater than that under the terms of the
plea bargain, the options for restructuring a plea bargain in the context of a probation case
would appear limited”].)

                                             9
       B.     Stamps is Distinguishable and the Stamps Remedy is Not Required
       Having found that the People have not been substantially deprived of the benefit
of the plea agreement, we now turn to whether the remedy required in Stamps is required
here. The People argue that it is, and that, as in Stamps, they must be allowed to either
accept a reduction in defendant’s probationary term or withdraw from the plea
agreement. We find Stamps is distinguishable.
       The defendant in Stamps was charged with three counts of first degree burglary
and was alleged to have two prior serious felony convictions and three prior prison terms.
Had the defendant been convicted on all counts and enhancements, he would have faced
a sentence of 25 years to life. Pursuant to a plea agreement, he pled guilty to one of the
burglary counts and admitted one serious felony conviction in exchange for a nine-year
prison sentence based on the low term for burglary (two years) doubled under the Three
Strikes law to four years, plus five years for the serious felony enhancement. All
remaining counts and enhancements were dismissed as part of the plea agreement.
(Stamps, supra, 9 Cal.5th at p. 693.)
       While the defendant’s appeal was pending, Senate Bill No. 1393 (2017-2018 Reg.
Sess.) (Senate Bill 1393) took effect. Senate Bill 1393 amended section 1385 to permit
trial courts to strike serious felony enhancements or the additional punishment for such
enhancements in furtherance of justice. On appeal, the defendant argued Senate Bill
1393 should be applied retroactively, and his case should be remanded to the trial court to
decide whether to strike the serious felony enhancement while leaving the remainder of
the plea agreement intact. Our Supreme Court agreed Senate Bill 1393 applied
retroactively and the case should be remanded to the trial court, but also held that remand
could “have consequences to the plea agreement.” (Stamps, supra, 9 Cal.5th at p. 707.)
In particular, if the trial court struck the serious felony enhancement, then it was also
entitled to withdraw its prior approval of the plea agreement, and the prosecutor was



                                             10
entitled to withdraw from the plea agreement; in either event, the parties would be
returned to the status quo ante. (Id. at pp. 707-708.)
       The Stamps court found that such a remedy was required because the defendant
was convicted pursuant to a plea agreement for a specific prison term, and “long-standing
law” prohibits a court from unilaterally modifying the terms of a plea agreement without
affording the aggrieved party (here, the prosecution) the opportunity to rescind it.
(Stamps, supra, 9 Cal.5th at p. 701.) The Stamps court noted that section 1192.5 allows a
plea agreement to “specify the punishment,” (§ 1192.5, subd. (a)) and also provides,
“When the plea is accepted by the prosecuting attorney . . . and is approved by the court,
the defendant . . . cannot be sentenced on the plea to a punishment more severe than that
specified in the plea and the court may not proceed as to the plea other than as specified
in the plea.” (§ 1192.5, subd. (b), italics added.) Because the parties had agreed to and
the court had approved a nine-year sentence, section 1192.5 prohibited the court from
striking the five-year enhancement and unilaterally reducing the sentence to four years
because doing so would be “proceed[ing] as to the plea other than as specified in the
plea.” While section 1385 was amended to allow a trial court to strike a serious felony
enhancement, it did not amend or otherwise modify section 1192.5’s prohibition on the
court unilaterally modifying the terms of the plea agreement.
       The Stamps court then held that, in order for the defendant to justify the remedy he
sought (i.e., allowing the trial court to strike the enhancement while leaving the rest of the
plea agreement intact), he “must establish . . . that, in enacting [Senate Bill 1393], the
Legislature intended to overturn long-standing law that a court cannot unilaterally modify
an agreed-upon term [of the plea agreement] by striking portions of it under section
1385.” (Stamps, supra, 9 Cal.5th at p. 701.) The court concluded the Legislature had not
intended such a result because neither the text of Senate Bill 1393 nor its legislative
history mention plea agreements at all: “Nothing in the language and history of Senate
Bill 1393 suggests an intent to modify section 1192.5’s mandate that ‘the court may not

                                              11
proceed as to the plea other than as specified in the plea’ without the consent of the
parties. . . . That Senate Bill 1393 is silent regarding pleas and provides no express
mechanism for relief undercuts any suggestion that the Legislature intended to create
special rules for plea cases involving serious felony enhancements.” (Stamps, at p. 704.)
       As noted above, we find Stamps is distinguishable from this case. As Stewart,
Butler, and Flores aptly note, the law at issue in Stamps (Senate Bill 1393) “gave the trial
court discretion to strike an enhancement but did not require it to do so, thus placing
directly in the trial court’s hands the decision whether to alter a term of the plea bargain.”
(Stewart, supra, 62 Cal.App.5th at p. 1077; see also Butler, supra, 75 Cal.App.5th at
p. 223, rev. granted [“Stamps was only concerned with a discretionary law”]; Flores,
supra, 77 Cal.App.5th at p. 449, rev. granted [“Reduction in the maximum probation
term under Assembly Bill 1950, which was effected by the Legislature directly and does
not rely upon the trial court’s exercise of its sentencing discretion, is distinguishable”].)
Senate Bill 1393 thus directly implicated the rule that the Stamps court was concerned
with—namely, that “the court may not proceed as to the plea other than as specified in
the plea” (§1192.5, subd. (b), italics added) or unilaterally alter the terms of a plea
agreement by modifying an agreed-upon sentence. (Stamps, supra, 9 Cal.5th at p. 700.)
Indeed, the Stamps case is replete with references to the rule against the court unilaterally
modifying a term in a plea agreement. (Id. at p. 700 [“section 1385 ordinarily does not
authorize a trial court to exercise its discretion to strike in contravention of a plea bargain
for a specified term” (italics added)]; id. at p. 701 [noting there is “no authority . . .
allowing a trial court to breach the bargaining by striking the prior to impose less than
the 32 months agreed upon” (italics added)]; id. at p. 701 [“long-standing law limits the
court’s unilateral authority to strike an enhancement yet maintain other provisions of the
plea bargain” (italics added)]; id. at p. 701 [citing “long-standing law that a court cannot
unilaterally modify an agreed-upon term” in a plea agreement (italics added)]; id. at
p. 702 [citing “existing law regarding a court’s lack of authority to unilaterally modify a

                                               12
plea agreement” (italics added)]; id. at p. 702 [“a court lacks discretion to modify a plea
agreement unless the parties agree to the modification” (italics added)].)
       In contrast to Senate Bill 1393, Assembly Bill 1950 does not give the trial court
discretion about whether to modify an agreed-upon term of a plea agreement by reducing
the length of probation. Instead, it “directly affect[s]” plea agreements by rendering
probation longer than two or three years “invalid.” (Stewart, supra, 62 Cal.App.5th at
p. 1077; see also Butler, supra, 75 Cal.App.5th at p. 223, rev. granted [Assem. Bill 1950
“directly invalidate[d] the term of a plea bargain”].) Assembly Bill 1950 now provides
that probation for the crime to which defendant agreed to plead shall not exceed three
years. (§ 1203.1, former subd. (m)(2).) Reducing defendant’s probation to three years
would not implicate the rule that the court may not unilaterally modify the length of an
agreed-upon sentence, because it is the Legislature that has effectively reduced the length
of defendant’s probation term. Our conclusion that it is the Legislature rather than the
court that has reduced defendant’s probation also implicates the rule announced by our
Supreme Court in Doe v. Harris (2013) 57 Cal.4th 64, that plea agreements are deemed
to incorporate the power of the state to change the law. As the Stewart court explained:
“As stated in Doe v. Harris (2013) 57 Cal.4th 64, 70 (Doe), ‘the Legislature, for the
public good and in furtherance of public policy, and subject to the limitations imposed by
the federal and state Constitutions, has the authority to modify or invalidate the terms of
an agreement.’ ‘[T]he general rule in California is that the plea agreement will be
“ ‘deemed to incorporate and contemplate not only the existing law but the reserve power
of the state to amend the law or enact additional laws for the public good and in
pursuance of public policy. . . .’ ” (People v. Gipson (2004) 117 Cal.App.4th 1065,
1070.) That the parties enter into a plea agreement thus does not have the effect of
insulating them from changes in the law that the Legislature has intended to apply to
them.’ (Doe, at p. 66.)” (Stewart, supra, 62 Cal.App.5th at p. 1077.) “Under Doe, it
matters very much whether a court makes a discretionary change in a plea bargain (as in

                                             13
Stamps) or the Legislature makes a change in the law that necessarily affects the bargain
(as here).” (Id. at p. 1078; see also Butler, at p. 224; Andahl, supra, 62 Cal.App.5th at
pp. 212-213.) We agree.
       We also agree with those courts that have found reducing defendant’s probation to
comply with Assembly Bill 1950’s limits does not run afoul of, or even implicate, the
rule at issue in Stamps. (See Stewart, supra, 62 Cal.App.5th at p. 1077 [“Stamps . . . had
no occasion to consider the effect on a plea bargain of retroactive application of a law
through which the Legislature directly affected a plea bargain by rendering one of its
terms invalid. Where the ameliorative change in law is mandatory, the question is not
whether the Legislature intended to allow the trial court to alter the terms of a plea
bargain but whether the Legislature intended to, in effect, do so directly”]; Butler, supra,
75 Cal.App.5th at p. 223, rev. granted [“Stamps was only concerned with a discretionary
law and thus had no reason to consider the difference between discretionary laws and
laws that directly invalidate the term of a plea bargain”]; Flores, supra, 77 Cal.App.5th at
p. 448, rev. granted [“The remedy in Stamps served to reconcile the defendant’s
entitlement to request the trial court exercise its newly expanded sentencing discretion
under Senate Bill 1393 with the trial court’s lack of authority to modify a term of the
parties’ plea bargain”]; Scarano, supra, 74 Cal.App.5th at p. 1019, rev. granted (dis. opn.
of Raye, J.) [“The power at issue is not the unilateral power of a court to modify a plea
agreement but the power of a court to determine that the agreement has been superseded
by the Legislature’s intent as expressed in a particular legislative enactment”].)
       When it enacted Assembly Bill 1950, the Legislature exercised its reserve power
to amend the law by limiting felony probation to two or three years. Moreover, we find
that the Legislature intended for that amendment to modify the plea agreement in this




                                             14
case and cases like it.6 The legislative history of Assembly Bill 1950 shows it was
enacted to address the Legislature’s concern that “ ‘[p]robation—originally meant to
reduce recidivism—has instead become a pipeline for re-entry into the carceral system.’ ”
(Assem. Floor Analysis, 3d reading analysis of Assem. Bill 1950 (2019-2020 Reg. Sess.),
as amended May 21, 2020, p. 1.) The Legislature wanted to stop that pipeline and keep
people from being incarcerated. According to the bill’s author, “ ‘California’s adult
supervised probation population is around 548,000—the largest of any state in the nation,
more than twice the size of the state’s prison population, almost four times larger than its
jail population and about six times larger than its parole population. [¶] ‘A 2018 Justice
Center of the Council of State Governments study [citation] found that a large portion of
people violate probation and end up incarcerated as a result. The study revealed that 20%
of prison admissions in California are the result of supervised probation violations,
accounting for the estimated $2 billion spent annually by the state to incarcerate people
for supervision violations. Eight percent of people incarcerated in a California prison are
behind bars for supervised probation violations. Most violations are “technical” and
minor in nature, such as missing a drug rehab appointment or socializing with a friend
who has a criminal record. [¶] . . . [¶] ‘Research [citation] by the California Budget &
Policy Center shows that probation services . . . are most effective during the first 18
months of supervision. . . . A shorter term of probation . . . should lead to improved
outcomes for . . . people on . . . probation while reducing the number of people . . .
returning to incarceration.’ ” (Ibid.)




6       It is in this way that we part with the holding in Scarano wherein that court
“conclude[d] that the trial court’s sentencing discretion and discretion to withdraw its
consent from a plea agreement (unless limited by the Legislature) are separate reasons for
applying the Stamps remedy.” (Scarano, supra, 74 Cal.App.5th at p. 1007, rev. granted,
italics added.) We find here that the Legislature has indeed limited the trial court’s
discretion to withdraw from the plea agreement.

                                             15
       Based on this legislative history, we agree with those courts that have found
Assembly Bill 1950 was enacted, in large part, to “ensure that many probationers avoid
imprisonment.” (Sims, supra, 59 Cal.App.5th at p. 962.) In the words of one court:
“There is no dispute that the longer a probationer remains on probation, the more likely it
is he or she will be found to be in violation of a probation condition. There also is no
dispute that the longer a probationer remains on probation, the more likely it is he or she
will be sentenced to prison for a probation violation. Assembly Bill No. 1950 does not
guarantee that a probationer will abide by his or her probation conditions and, as a result,
avoid imprisonment. However, by limiting the duration of felony probation terms,
Assembly Bill No. 1950 ensures that at least some probationers who otherwise would
have been imprisoned for probation violations will remain violation free and avoid
incarceration.” (Id. at p. 960; see also Quinn, supra, 59 Cal.App.5th at p. 879 [“The
legislative history reflects that the Legislature’s concern was that lengthy probationary
periods do not serve a rehabilitative function and unfairly lead to reincarceration for
technical violations”]; Stewart, supra, 62 Cal.App.5th at p. 1078 [Legislature shortened
length of probation in order to reduce potential for probationers to be incarcerated for
probation violations].)
       When interpreting legislation, “a court must adopt the construction most consistent
with the apparent legislative intent and most likely to promote rather than defeat the
legislative purpose and to avoid absurd consequences.” (In re J.W. (2002) 29 Cal.4th
200, 213.) Here, allowing the People or the court to withdraw from the plea agreement
would defeat rather than promote the Legislature’s purpose in enacting Assembly Bill
1950. As the Butler court recognized, and as we noted above, if the prosecutor (or the
court) does not agree to Assembly Bill 1950’s reduced probation term, the only
alternative is incarceration. (See Butler, supra, 75 Cal.App.5th at p. 225, rev. granted.)
As we also noted above, one of the Legislature’s primary goals in enacting Assembly Bill
1950 was to “ensure that many probationers avoid imprisonment.” (Sims, supra,

                                             16
59 Cal.App.5th at p. 962.) Given this, we decline to adopt an interpretation that would
require a defendant to risk imprisonment in order to take advantage of Assembly Bill
1950’s reduction in the length of probation. (Accord Stewart, supra, 62 Cal.App.5th at
p. 1078 [“allowing the prosecution to withdraw from plea deals involving probation
terms of more than two years would undermine the Legislature’s intent to reduce the
number of probationers subject to conditions of probation and risk of incarceration for
periods the Legislature deemed unnecessary and deleterious”]; Butler, at p. 225 [“if the
People were to renegotiate [the] plea on remand, with the only option being prison time,
this would frustrate the intent of the Legislature to reduce incarceration for people subject
to probation”]; Flores, supra, 77 Cal.App.5th at p. 450, rev. granted [“the People’s
suggested remedy places defendant in the untenable position of potentially being both
deprived of the benefit of the change in the law to which he is entitled and deprived of
the benefit of his bargain”]; Andahl, supra, 62 Cal.App.5th at p. 213 [“If we authorize the
people to withdraw from the plea agreement and the trial court to withdraw its prior
approval, this remedy may result in a defendant, paradoxically, facing a harsher sentence
than he did before he asserted his rights”].)
       More generally, requiring a Stamps remand would also be at odds with the Estrada
presumption that ameliorative criminal statutes apply retroactively to all cases to which
they constitutionally could apply. In Estrada our Supreme Court held: “When the
Legislature amends a statute so as to lessen the punishment it has obviously expressly
determined that its former penalty was too severe and that a lighter punishment is proper
as punishment for the commission of the prohibited act. It is an inevitable inference that
the Legislature must have intended that the new statute imposing the new lighter penalty
now deemed to be sufficient should apply to every case to which it constitutionally could
apply. The amendatory act imposing the lighter punishment can be applied
constitutionally to acts committed before its passage provided the judgment convicting
the defendant of the act is not final. This intent seems obvious, because to hold otherwise

                                                17
would be to conclude that the Legislature was motivated by a desire for vengeance, a
conclusion not permitted in view of modern theories of penology.” (In re Estrada (1965)
63 Cal.2d 740, 745.)
       To paraphrase another panel of this court, “it is undisputed that [Assembly Bill
1950] applies retroactively under Estrada and requires the elimination of [probationary
terms over two or three years]. If we authorize the People to withdraw from the plea
agreement and the trial court to withdraw its prior approval, this remedy may result in the
defendant, paradoxically, facing a harsher sentence than he did before he asserted his
rights under Estrada. (Estrada, at p. 745.) Such a result cannot be squared with the
Estrada directive that a ‘lighter penalty’ should be imposed whenever ‘it constitutionally
could apply.’ (Ibid.) For these reasons, we conclude the retroactive application of
[Assembly Bill 1950] under Estrada binds the people to a unilateral change in
defendant’s sentence.” (Andahl, supra, 62 Cal.App.5th at p. 213.) We agree.
       As numerous courts have recognized, the “vast majority” of criminal cases are
resolved through plea agreements. (In re Chavez (2003) 30 Cal.4th 643, 654, fn. 5 [“In
fiscal year 2000-2001, of the total number of felony dispositions consisting of felony
convictions, less than 5 percent followed a trial by the court or by a jury, and of the total
number of felony dispositions consisting of reductions to misdemeanor convictions, less
than 3 percent followed court or jury trial”]; see also In re Alvernaz (1992) 2 Cal.4th 924,
933 [“Commentators have estimated that in most jurisdictions, between 80 and 90
percent of criminal cases are disposed of by guilty pleas [citation], which, in the majority
of cases, are the product of plea bargains”]; People v. Mejia (2019) 36 Cal.App.5th 859,
866 [“ ‘a substantial portion—probably the vast majority—of criminal cases are disposed
of through the process of plea bargaining’ ”]; Amin v. Superior Court (2015)
237 Cal.App.4th 1392, 1410 [plea bargaining is “the process by which the vast majority
of criminal cases are adjudicated in this day and age”].) Holding that Assembly Bill 1950
does not apply to plea agreements—which represent the vast majority of judgments that

                                              18
are not yet final—would effectively turn the Estrada presumption on its head. We thus
agree with Flores that, “[g]iven that the majority of all criminal cases are resolved by
plea, applying Assembly Bill 1950 only in a minority subset of cases would frustrate the
Legislature’s intent to advance specific social and financial public policy goals through
the reduction of probation terms, and it would do so in most cases.” (Flores, supra,
77 Cal.App.5th at p. 446, rev. granted; see also France, supra, 58 Cal.App.5th at p. 730
[“In essence, then, the People . . . would create a rule that defendants who plead guilty
may benefit from the retroactive operation of any law whose retroactivity depends on the
Estrada presumption only if the prosecution assents. Such an approach would drastically
undermine the Estrada principle that the Legislature intends a lighter penalty to apply ‘to
every case to which it constitutionally could apply’ (Estrada, at p. 745), particularly as
defendants who plead guilty represent the vast majority of convictions [citation]. We see
no indication in Stamps that the Supreme Court intended such a result”].)
       The People also discuss legislative intent. They focus on the following statement
in Stamps: “In order to justify a remand for the court to consider striking his serious
felony enhancement while maintaining the remainder of his bargain, defendant must
establish not only that Senate Bill 1393 applies retroactively, but that, in enacting that
provision, the Legislature intended to overturn long-standing law that a court cannot
unilaterally modify an agreed-upon term by striking portions of it under section 1385.”
(Stamps, supra, 9 Cal.5th at p. 701.) The Stamps court then found the defendant failed to
meet his burden because neither the text nor the legislative history of Senate Bill 1393
expressly mention plea agreements: “That Senate Bill 1393 is silent regarding pleas and
provides no express mechanism for relief undercuts any suggestion that the Legislature
intended to create special rules for plea cases involving serious felony enhancements.”
(Stamps, at p. 704.) From these two statements in Stamps, the People would create a rule
that ameliorative legislation may be applied retroactively to plea bargained sentences



                                             19
only if legislative intent to do so is express, and they note (accurately) that Assembly Bill
1950 (like Senate Bill 1393) does not expressly mention plea agreements.
       We disagree, for two reasons. First, and as Stewart and Butler found, “Stamps
should not be read as holding retroactive ameliorative legislation may be applied to plea
bargained sentences only if legislative intent for it to do so is express. . . . ‘Stamps did
not hold that such express provisions are necessary for a retroactive legislative
amendment to authorize a trial court to strike an agreed-upon enhancement while holding
the parties to the remaining terms of the plea agreement,’ only that ‘the absence of such
provisions “undercuts” the notion that the Legislature intended to affect the otherwise
applicable and long-standing bar on a trial court’s ability to unilaterally modify plea-
bargained sentences.’ ” (Stewart, supra, 62 Cal.App.5th at pp. 1078-1079, fn. omitted,
quoting France, supra, 58 Cal.App.5th at pp. 727-728; see also Butler, supra,
75 Cal.App.5th at p. 224, rev. granted [it is a “misread[ing]” of Stamps to “requir[e] an
explicit statement of application to plea agreements”].) Second, and more importantly,
the Stamps court was talking about evidence that the Legislature intended to overturn the
rule that a court cannot unilaterally modify a plea agreement. As we have discussed
above, however, we find that rule is not applicable in this case because it is the
Legislature, not the court, that has unilaterally modified the plea agreement by rendering
one of its terms invalid. And because that rule is not applicable, there is no need for
evidence that the Legislature intended to overturn it.7



7      One final note. The People argue that, even if they are not permitted to withdraw
from the plea agreement, we should still remand this case to the trial court so that it may
determine the status of probation and adjust or modify probation terms so they can be
complied with before probation terminates. Although defendant agrees in her reply that
“a limited remand for these purposes is appropriate,” we are not convinced it is necessary
because the trial court already “has the authority at any time during the term of probation
to revoke, modify, or change” its order, (§ 1203.3, subd. (a)), and “[n]othing herein
precludes defendant from moving the trial court to modify the conditions of her probation

                                              20
                                                III
                                      The Restitution Order
           Defendant also argues the restitution order should be reduced by $5,816.25. As
explained below, we agree, but only in part, and reduce the restitution order by $1,000.
           Crime victims have a constitutional right to restitution for losses resulting from
criminal acts against them. (Cal. Const., art. I, § 28, subd. (b)(13).) The Legislature has
enacted section 1202.4 to implement this constitutional right. Section 1202.4 provides,
“in every case in a which a victim has suffered economic losses as a result of the
defendant’s conduct, the court shall require that the defendant make restitution to the
victim . . . based on the amount of loss claimed by the victim . . . or any other showing to
the court.” (§ 1202.4, subd. (f).) “To the extent possible, the restitution order . . . shall be
of a dollar amount that is sufficient to fully reimburse the victim . . . for every determined
economic loss incurred as the result of the defendant’s criminal conduct.” (Id., subd.
(f)(3).)
           A defendant has a right to a hearing “to dispute the determination of the amount of
restitution.” (§ 1202.4, subd. (f)(1).) “The standard of proof at a restitution hearing is
preponderance of the evidence, not reasonable doubt.” (People v. Holmberg (2011)
195 Cal.App.4th 1310, 1319.) “Section 1202.4 does not, by its terms, require any
particular kind of proof. However, the trial court is entitled to consider the probation
report, and, as prima facie evidence of loss, may accept a property owner’s statement
made in the probation report about the” loss. (People v. Gemelli (2008) 161 Cal.App.4th
1539, 1542-1543.) Prima facie evidence of loss may also be based on the victim’s



in light of the reduced term of probation,” (Quinn, supra, 59 Cal.App.5th at p. 885, fn. 6).
The People also argue we should remand this case in order to allow defendant to apply
for expungement under section 1203.4, subdivision (a). Again, however, we need not
order a remand for this purpose because section 1203.4 already gives defendant the right
to apply for such relief and nothing herein precludes her from doing so.

                                                 21
testimony. (People v. Millard (2009) 175 Cal.App.4th 7, 26.) “Once the victim makes a
prima facie showing of economic losses incurred as a result of the defendant’s criminal
acts, the burden shifts to the defendant to disprove the amount of the losses claimed by
the victim.” (Gemelli, at p. 1543; see also People v. Keichler (2005) 129 Cal.App.4th
1039, 1048 [“ ‘When the probation report includes information on the amount of the
victim’s loss and a recommendation as to the amount of restitution, the defendant must
come forward with contrary information to challenge that amount’ ”].) “A restitution
order is reviewed for abuse of discretion and will not be reversed unless it is arbitrary or
capricious. [Citation.] No abuse of discretion will be found where there is a rational and
factual basis for the amount of restitution ordered.” (Gemelli, at p. 1542.)
       Here, the victim of defendant’s embezzlement was Brian Norwood, the owner of
Norwood Construction Services and defendant’s former employer. The trial court
adopted the probation department’s recommendation that restitution be ordered in the
amount of $72,972.47, broken down as follows:
       Forged checks:                                            $27,836.17
       Unauthorized electronic debits or wire transfers:         $2,693.80
       Bookkeepers’ time to investigate:                         $7,442.50
       Norwood’s time:                                           $35,000.00
       As noted above, the trial court was entitled to rely on the probation report as prima
facie evidence of Norwood’s loss. (People v. Gemelli, supra, 161 Cal.App.4th at
p. 1543; People v. Keichler, supra, 129 Cal.App.4th at p. 1048.)
       Defendant argues that $1,000 was erroneously included in the unauthorized wire
transfers amount, and that the bookkeepers’ time is too high and must be reduced to the
“accurate” amount of $2,626.25.
       A.     The $1,000 Wire Transfer
       One of the unauthorized wire transfers was for $1,000. Defendant argues this
amount should not be included in the restitution award because the money was

                                             22
transferred from one of Norwood’s bank accounts to another, and he thus did not
experience a loss.8
       To support her argument, defendant points to a document introduced at the
restitution hearing (exhibit No. 4) captioned “Account Activity Transaction Details” that
memorializes the challenged transfer. Norwood testified he obtained this document from
his bank (Bank of America). It appears to show a $1,000 withdrawal was made from
Norwood’s “Business Advantage Ch[ec]k[ing]” account on July 11, 2019. The
“Description” of the transfer includes the following:9 “WIRE TYPE: WIRE OUT
DATE: 190711” and “BNF:BRIAN NORWOOD” and “BNF BK:ZIONS BANCO.” The
“Merchant name” is “BRIAN NORWOOD.” At the restitution hearing, Norwood
testified on direct examination that he was “not sure where” the $1,000 went, that he did
not initiate or authorize the transfer, and that defendant “was wiring from my accounts to
who knows who; friends or herself or whatever.” On cross examination he testified,
“Zions Bank is the parent company for California Bank and Trust. We were concerned
that [defendant] was stealing money out of California Bank and Trust where I have lines
of credit.” He also gave the following testimony about the Account Activity Transaction
Details document:
       “Q     And I want to talk to you about Exhibit 4 which is the wire transfers.
       “A     Exhibit 4? I’m sorry?
       “Q     Exhibit 4, yes. The first page is a wire transfer to Zions Bank Co. and you
mentioned that is one of your own accounts; is that correct?
       “A     Zions Bank is the parent company for California Bank and Trust.




8      She acknowledges the transfer was not authorized.
9     We do not quote the entire description because we cannot tell whether it contains
confidential information about Norwood’s bank account(s).

                                            23
       “Q     Okay. So this wire transfer left your business checking account ending in
[XXXX] and was deposited into your line of credit account?
       “A     That’s what it looks like.
       “Q     And the merchant name listed there is actually Brian Norwood, correct?
       “A     Right.”
       Norwood’s testimony establishes that the $1,000 at issue was apparently
transferred from one of his accounts (his business checking account with Bank of
America) to another (a line of credit he had with Zions Bank/California Bank and Trust),
and that he thus did not suffer a loss in this amount. This evidence established that the
People did not meet their burden in regard to this transfer and the trial court abused its
discretion in awarding it.
       B.     The Bookkeepers’ Time
       The restitution order includes $7,442.50 for bookkeeping work performed by two
of Norwood’s employees—Jill Brooks and John Fruge—to investigate and identify
defendant’s embezzlement. Defendant acknowledges their work was properly included
in the order, but she argues Norwood’s testimony demonstrates the amount awarded is
too high and must be reduced to $2,626.26.
       According to the probation recommendation, “The investigative cost for two of
[Norwood’s] employees totaled $7,442.50 for a total of 114.5 hours of work.”
Mathematically, this works out to an average of $65 per hour. The 114.5 hours comes
from statements by Brooks and Fruge that Norwood provided to the probation department
and that were also introduced at the restitution hearing. According to the statements,
Brooks spent 94.5 hours and Fruge spent 20 hours on this case through February 2020.
       At the restitution hearing, Norwood was asked how much Brooks was paid, and he
testified, “I got to tell you I don’t remember. I want to say it was 50 or 60,000 a year and




                                             24
then divide a normal 2000 hour or 2080[10] and then you come up with an hourly rate.”
On cross-examination, he was shown a document that was not admitted into evidence,
and was then asked the following question:
       “Q     Do you see a column there that says hourly wage for Jill Brooks?
       “A     The 22.50. Um-hum.”
       Norwood also testified Fruge made “probably . . . 50,000 plus or minus annually.
So his hourly wage would be something close to 25 an hour.”
       Defendant argues this evidence establishes that (1) Brooks worked 94.5 hours and
was paid $22.50 per hour for a total of $2,126.25, and (2) Fruge worked 20 hours and
was paid $25.00 per hour for a total of $500. She thus argues the bookkeeping portion of
the award should be reduced from $7,442.50 to $2,626.25. Although this is a colorable
argument, defendant fails to convince us that the trial court abused its discretion in
awarding the $7,442.50 claimed by Norwood in the probation report. Regarding the 20
hours noted on Fruge’s statement, Norwood testified it ended up being “a lot more than
that” because Fruge did work after the statement was prepared and submitted to the
probation department. Moreover, Norwood’s testimony that Brooks and Fruge were
“probably” paid “something close to” $22.50 or $25 an hour is too equivocal to establish
their actual hourly rate. Because the evidence on this issue is equivocal, we find the trial
court was justified in relying on the amount listed in the probation report. (See People v.
Baker (2005) 126 Cal.App.4th 463, 469 [if evidence reasonably supports trial court’s
finding re restitution, judgment may not be overturned if evidence “might also reasonably
support a contrary finding.”].)




10    I.e., hours worked per year based on a 40-hour workweek, and either 50 or 52
weeks per year.

                                             25
                                     DISPOSITION
       In accordance with Assembly Bill 1950, defendant’s five-year probation term is
reduced to three years. The restitution order is also reduced by $1,000 to $71,972.47.
The trial court is directed to amend its records to reflect these two modifications. The
judgment is otherwise affirmed.



                                                     /s/
                                                 EARL, J.



We concur:



    /s/
ROBIE, Acting P. J.



   /s/
MAURO, J.




                                            26